Lathrop, J.
The plaintiff states in its brief the contention of each party, and says that there was evidence to support each contention. It was necessary, therefore, to submit the question at issue to the jury. It was done in a form not objected to. The only exception taken was to certain portions of the charge, which, are set forth in the bill of exceptions. The whole charge is not reported, but it appears that other instructions not excepted to were given. We must assume, therefore, that appropriate instructions were given, if the jury should find that Southgate and Company were acting merely as the agents of the plaintiff. See Lambeth Rope Co. v. Brigham, 170 Mass. 518.
The plaintiff’s brief is chiefly devoted to arguments on the weight to be given certain portions of the evidence which make in its favor; but the weight of the evidence is not for us to determine. Nor is the question before us whether there was any evidence for the jury, for this is conceded.
The plaintiff also contends that on the evidence reported certain principles of law are involved, upon which the jury should have been instructed, and that these do not appear in the instructions given. But the plaintiff has picked out a single paragraph of the charge to insert in the bill of exceptions, and it does not appear that he asked for any instructions, or, if he did ask for them, that they were not given. Instructions should have been requested. See Texas & Pacific Railway v. Volk, 151 U. S. 73, 78, and cases cited. Exceptions overruled.